NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



               United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  Submitted December 14, 2010*
                                    Decided February 8, 2011

                                                Before

                                RICHARD A. POSNER, Circuit Judge

                                KENNETH F. RIPPLE, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

No. 10‐1365

ERALBA DUCKOLLARI and                                    Petition for Review of an Order of the
ARMAND DUCKOLLARI,                                       Board of Immigration Appeals.
     Petitioners,

          v.                                             Nos.  A077 659 409 
                                                               A077 659 410
ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                             O R D E R

       Armand  Duckollari  and  his  wife  petition  for  review  of  an  order  by  the  Board  of
Immigration Appeals (“Board”) upholding the denial of their application for asylum.  We
deny this petition for review.

          From  1996  to  1999,  Mr.  Duckollari  worked  as  a  bodyguard  and  assistant  to  Vehvi



      *
          After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record. 
See Fed. R. App. P. 34(a)(2).
No. 10‐1365                                                                                   Page 2

Alimucaj, the leader of Vefa Holding, a company that ran a pyramid scheme.  Both men were
members of the Democratic Party, which controlled the Albanian government at the time.  In
the  late  1990s,  Vefa’s  pyramid  scheme  imploded,  contributing  to  the  collapse  of  the
Democratic Party government in 1997.  The Socialist Party came into power, but since 2005,
the Democratic Party has controlled the Albanian government.1

        Mr.  Duckollari  made  the  following  claims:    In  1998,  he,  along  with  Alimucaj,  was
arrested.  Mr. Duckollari was beaten and then released after five hours.  In April 1999, he left
his job at Vefa to work for the Albanian government as a driver.  He received threats because
of his involvement with Vefa, and in November 1999, two unknown men shot him in the leg.
In 2000, Mr. Duckollari was arrested because he attended a Democratic Party meeting.  The
police beat him until he lost consciousness, and he woke up in a hospital where he stayed for
four days.  Subsequently, he was fired from his government job because of his membership
in the Democratic Party.

       The Immigration Judge (“IJ”) denied Mr.  Duckollari’s asylum application, and the
Board  affirmed  the  IJ’s  decision.    The  Board  found  that  the  Albanian  police  targeted  Mr.
Duckollari  not  because  he  was  in  a  particular  social  group,  but  because  of  his  potential
involvement in criminal operations.  The Board also concluded that “the presumption of a
well‐founded fear resulting from any past persecution has been overcome by changed country
conditions and [Mr. Duckollari] has failed to show an independent basis for relief.”  A.R. at
3.

        We  uphold  the  Board’s  decision  if  it  is  “supported  by  reasonable,  substantial,  and
probative evidence on the record considered as a whole.”  INS v. Elias‐Zacharias, 502 U.S. 478,
481 (1992) (citation and quotation marks omitted).  Additionally, we review only the opinion
of the Board when, as here, its decision is “free‐standing,” meaning that the Board has issued
its own opinion instead of adopting or supplementing the IJ’s analysis.  Moab v. Gonzales, 500
F.3d 656, 659 (7th Cir. 2007); see also Martinez‐Buendia v. Holder, 616 F.3d 711, 714‐15 (7th Cir.
2010).

       Substantial evidence supports the Board’s conclusion that the changed conditions in
Albania rebut any presumption of a well‐founded fear of future persecution.  The alleged
persecution  all  occurred  when  the  Socialist  Party  was  in  power.    The  2000  arrest  and
subsequent  firing  also  were  allegedly  a  result  of  Mr.  Duckollari’s  membership  in  the
Democratic Party.  Today, however, the Democratic Party is back in power.


      1
        See generally Bureau of European and Eurasian Affairs, United States
Department of State, Background Note: Albania,
http://www.state.gov/r/pa/ei/bgn/3235.htm  (last updated Jan. 4, 2011).
No. 10‐1365                                                                                     Page 3

         Mr. Duckollari submits that the current Democratic Party government will arrest him
in order to discover the money and identities of Socialist Party members involved in Vefa’s
operations.  Mr. Duckollari’s contention is a fear of prosecution, not persecution.  A foreign
government’s prosecution for activities that would be illegal if committed in the United States
is  not  a  ground  for  asylum.    See  Bolante  v.  Mukasey,  539  F.3d  790,  794  (7th  Cir.  2008);
Guchshenkov v. Ashcroft, 366 F.3d 554, 559 (7th  Cir.  2004).  Mr. Duckollari also claims that
threats against him and his family continue.  Nevertheless, he conceded that his family, who
helped found the Democratic Party, remains safe in Albania.  Accordingly, we conclude that
substantial evidence exists to support the Board’s finding that the current circumstances in
Albania  rebut  any  presumption  of  a  well‐founded  fear  of  future  persecution  from  any
assumed past persecution.  Substantial evidence also supports the Board’s conclusion that Mr.
Duckollari has asserted no other independent basis for asylum.

        For the foregoing reasons, the petition for review is denied.